NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          MAY 04 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

In re: CHARITY M. SEYMOUR,                       No. 13-60080

               Debtor,                           BAP No. 11-1669


CHARITY M. SEYMOUR,                              MEMORANDUM*

               Appellant,

 v.

BANK OF AMERICA; STEPHEN
CHARLES FERLMANN, Attorney,
Chapter 7 Trustee,

               Appellees.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
                Markell, Dunn, and Jury, Bankruptcy Judges, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Charity M. Seymour appeals pro se from the Bankruptcy Appellate Panel’s

decision affirming the bankruptcy court’s judgment dismissing Seymour’s

adversary proceeding against her creditor Bank of America. We have jurisdiction

under 28 U.S.C. § 158. We review de novo BAP decisions, and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

affirm.

      The bankruptcy court properly dismissed Seymour’s adversary proceeding

because she lacked standing to prosecute the claims, which arose pre-petition and

were accordingly property of the estate. See Estate of Spirtos v. One San

Bernardino Cnty. Superior Court Case Numbered SPR 02211, 443 F.3d 1172,

1176 (9th Cir. 2006) (bankruptcy code endows bankruptcy trustee with exclusive

right to sue on behalf of the estate); Cusano v. Klein, 264 F.3d 936, 945-47 (9th

Cir. 2001) (unscheduled asset continues to belong to estate and does not revert

back to debtor when case closes).

      The bankruptcy court did not abuse its discretion when it denied Seymour

leave to amend because any amendment would have been futile. See Ditto v.

McCurdy, 510 F.3d 1070, 1078-79 (9th Cir. 2007) (stating standard of review); see

also Brawders v. County of Ventura (In re Brawders), 503 F.3d 856, 867-68 (9th


                                         2                                   13-60080
Cir. 2007) (absent some action by the representative of the bankruptcy estate, liens

ordinarily pass through bankruptcy unaffected).

      AFFIRMED.




                                          3                                   13-60080